     Case 2:20-cv-00793-WBS-CKD Document 10 Filed 05/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC BELL, SR.,                                    No. 2:20-cv-00793-WBS-CKD
12                       Plaintiff,
13            v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff is a county inmate proceeding pro se in this civil rights action filed pursuant to 42
18   U.S.C. § 1983. On May 4, 2020 the court screened plaintiff’s complaint and found service
19   appropriate for defendant Scott Jones. ECF No. 4. Plaintiff was ordered to complete and return
20   the necessary forms to accomplish service of process on defendant Jones. Id. While plaintiff
21   returned the service documents to the court, he also filed a first amended complaint. ECF Nos. 7-
22   8. Therefore, it is not clear to the court whether plaintiff intends to proceed on his original
23   complaint as screened by the court or whether he wants to proceed on the first amended
24   complaint. Until plaintiff clarifies his position, the court will not order service of process on
25   defendant Jones.
26          Accordingly, IT IS HEREBY ORDERED that plaintiff shall notify the court within 21
27   days from the date of this order whether: 1) he wants to proceed on the original complaint as
28
                                                        1
     Case 2:20-cv-00793-WBS-CKD Document 10 Filed 05/15/20 Page 2 of 3

 1   screened by the court; or, 2) whether he wants the court to screen his first amended complaint by

 2   returning the attached notice of election form.

 3   Dated: May 15, 2020
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10   12/bell0793.osc.docx

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
     Case 2:20-cv-00793-WBS-CKD Document 10 Filed 05/15/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      ERIC BELL, SR.,
11
            Plaintiff,                              No. 2:20-cv-00793 WBS CKD
12
      v.
13                                                  NOTICE OF ELECTION
      GAVIN NEWSOM, et al.,
14
            Defendants.
15

16          Check only one option:
17   _____ Plaintiff wants to proceed on the original complaint as screened by the court’s order of
           May 4, 2020; or,
18

19   _____ Plaintiff wants the court to screen the first amended complaint filed on May 7, 2020.
20
21   DATED:
22
                                                          ________________________________
23                                                         Plaintiff
24

25

26
27

28
                                                      3
